VAN BRUNT, P. J.
It is conceded that the lunatic resides in the •city of New York, and was properly assessable in said city upon his personal property; and the question presented upon this appeal is' whether such lunatic was assessed, or whether the assessment was levied against the committee. If such assessment was levied against the com*705unittee, then the case of People v. Tax Com’rs, 100 N. Y. 215, 3 N. E. Rep. 85, is authority for the proposition that such assessment is void. But upon an examination of the record we are of opinion that the commissioners of taxes, in levying this assessment, intended to and did assess the lunatic, and not the committee. This view is sustained by the provisions of the New York consolidation act, (section 818,) which requires that the assessed valuation of all personal property shall be entered by said commissioners in books or records in alphabetical order of the names of persons and corporations subject to taxation; and in the record of assessment for personal taxes this assessment is found under the letter L, the proper place for the entry of such assessment, if it was the intention of the commissioners to assess the personal property of the lunatic, but not the proper place for such entry if they intended to assess the committee as representing the lunatic. Therefore, it being. •clear as to the intention of the tax commissioners in levying the assessment, the question remains as to whether, by the addition of the words to the assessment “by U. S. Trust Company, Committee,” and attaching the place of business of the committee, and the ward in which such place of business "was situated, such assessment has been invalidated. We cannot find any authority, either in principle or in adjudication, to ■sustain such- a conclusion. These additions were mere surplusage. The assessment would have been perfectly good without any of them appearing upon the record; and, where the intention clearly appears, it ■does not seem to us that the action of the tax commissioners should be invalidated, simply because they have done too much, by offering more facilities than they were required to do by law to the committee for ascertaining what tax has been levied against the lunatic. We are of •opinion, therefore, that the order should be reversed, with $10 costs and disbursements, and the petition dismissed, with $10 costs. All concur.